Name: 2007/269/EC: Commission Decision of 23 April 2007 on protective measures with regard to equine infectious anaemia in Romania (notified under document number C(2007) 1652) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  health;  means of agricultural production;  Europe;  agricultural activity
 Date Published: 2007-05-03

 3.5.2007 EN Official Journal of the European Union L 115/18 COMMISSION DECISION of 23 April 2007 on protective measures with regard to equine infectious anaemia in Romania (notified under document number C(2007) 1652) (Text with EEA relevance) (2007/269/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Equine infectious anaemia (EIA) is a viral disease affecting only animals of the family Equidae. Infection with EIA tends to become inapparent if death does not result from one of the acute clinical attacks. The incubation period is normally one to three weeks, but may be as long as three months. Infected equidae remain infectious for life and can potentially transmit the infection to other equidae. Transmission occurs by the transfer of blood from an infected equine animal most likely via interrupted feeding of bloodsucking horseflies, in utero to the foetus or by use of contaminated needles or infusion of blood products containing the virus. (2) EIA is a compulsorily notifiable disease in accordance with Annex A to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (2). In addition, Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (3) provides that outbreaks of EIA are to be notified to the Commission and other Member States through the Animal Disease Notification System (ADNS). (3) Article 4(5) of Directive 90/426/EEC provides for restrictions concerning the movement of equidae from holdings where the presence of EIA has been confirmed until, following the slaughter of the infected animals, the remaining animals have undergone two Coggins tests with negative results. (4) Unlike in other Member States, EIA is endemic in Romania and immediate slaughter of infectious equidae is not implemented consistently. For this reason, Romania has voluntarily continued after accession to the European Union to implement mutatis mutandis the relevant measures provided for in Commission Decision 2004/825/EC of 29 November 2004 on protection measures with regard to imports of equidae from Romania (4). (5) In view of the trade in live equidae, their semen, ova and embryos, the disease situation in Romania is liable to present an animal health risk for equidae in the Community. (6) It is therefore appropriate to adopt protective measures laying down a specific regime for the movement of and trade in equidae and equine ova and embryos that come from Romania in order to safeguard the health and welfare of equidae in Member States. (7) Commission Decision 93/623/EEC of 20 October 1993 establishing the identification document (passport) accompanying registered equidae (5) and Commission Decision 2000/68/EC of 22 December 1999 amending Decision 93/623/EEC and establishing the identification of equidae for breeding and production (6) require equidae to be accompanied during their movements or transportation by an identification document. (8) The certification requirements for the movement and transport of equidae are laid down in Article 8 of Directive 90/426/EEC. In order to enhance the traceability of registered equidae from areas affected by EIA to other Member States, the attestation in accordance with Annex B to Directive 90/426/EEC should be replaced by animal health certification in accordance with Annex C to that Directive. (9) In accordance with Part A of Chapter II of Annex D to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (7), Commission Decision 95/307/EC of 24 July 1995 determining the specimen animal health certificate for trade in semen of the equine species (8) provides for the testing of stallions for EIA if semen is collected for intra-Community trade. However, it is necessary to complement the animal health conditions laid down in Commission Decision 95/294/EC of 24 July 1995 determining the specimen animal health certificate for trade in ova and embryos of the equine species (9) with a test requirement for EIA, if ova and embryos are collected from mares resident in Romania. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Protective measures applying to equidae coming from Romania 1. Romania shall ensure that equidae are not dispatched to other Member States unless those equidae comply with the following conditions: (a) they have been subjected to a Coggins test, with a negative result, carried out on a sample of blood taken within 30 days prior to dispatch, and that test and its result are entered in Section VII of the identification document provided for in Decisions 93/623/EEC and 2000/68/EC and accompanying the animal during its movement; (b) they are accompanied by an animal health certificate in accordance with Annex C to Directive 90/426/EEC, which shall bear the additional wording: Equidae in accordance with Commission Decision 2007/269/EC. 2. Paragraph 1 shall not apply to equidae from holdings situated outside Romania that either transit Romania on major routes and highways or are transported through Romania directly and without interruption of the journey to a slaughterhouse for immediate slaughter. 3. Romania shall ensure that ova and embryos of equidae are not dispatched to other Member States, unless those products comply with the following conditions: (a) they were collected from donor mares which were subjected to a Coggins test, with a negative result in each case, carried out on a sample of blood taken from each donor mare within 30 days prior to collection of the ova or embryos in the consignment; and (b) the consignment of ova or embryos is accompanied by an animal health certificate in accordance with the Annex to Decision 95/294/EC which shall bear the additional wording: Ova or embryos in accordance with Commission Decision 2007/269/EC. 4. Romania shall regularly report to the Commission and the other Member States about the evolution of EIA and the measures implemented for its control. Article 2 Applicability This Decision shall apply from the third day following its publication in the Official Journal of the European Union. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 23 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (3) OJ L 378, 31.12.1982, p. 58. Directive as last amended by Commission Decision 2004/216/EC (OJ L 67, 5.3.2004, p. 27). (4) OJ L 358, 3.12.2004, p. 18. Decision repealed by Commission Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (5) OJ L 298, 3.12.1993, p. 45. Decision as amended by Decision 2000/68/EC (OJ L 23, 28.1.2000, p. 72). (6) OJ L 23, 28.1.2000, p. 72. (7) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 321, as corrected by OJ L 226, 25.6.2004, p. 128). (8) OJ L 185, 4.8.1995, p. 58. (9) OJ L 182, 2.8.1995, p. 27.